DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 28, 38, 40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG PUB 2010/0292672) in view of Debbas (US Pat 5,183,463).
Re claim 21, Lee discloses a method of administering intravenously a drug product 20 (Fig 5) to a subject in need thereof (Para 18), the method comprising: administering the drug product to the subject via an intravenous access device (“intravenous catheter”, Para 18) (“the contents of the outer barrel 10 may be delivered to a patient”, Para 73) configured for repeated use with access to the subject's vasculature over a period of time (“the invention may be used as a traditional syringe to withdraw medicine from a bottle, either before or after the administration of a second flushing solution contained in the syringe”, Para 19); and following the administration of the drug product (“after injecting the medication”, Para 73) and to enable further use of the intravenous access device (“the invention may be used as a traditional syringe […] after the administration of a second flushing solution”, Para 19), passing a pharmaceutically acceptable liquid 52 (Fig 5) through the intravenous access device (“after injecting the medication, […] emptying the contents of the inner barrel/first piston 30 into the outer barrel 10 and then into the catheter”, Para 73), wherein an amount of the liquid remains in the intravenous access device (“the contents of the inner barrel/first piston 30 may be used to flush any remaining medication into the patient”, Para 74) and wherein the liquid passes through the intravenous access device to flush the drug product from the intravenous access device and administer the drug product to the subject (Para 74); wherein the pharmaceutically acceptable liquid does not comprise a drug product (Para 56 discloses that the liquid 52 is saline and does not indicate that the saline includes any drug product).   Lee does not disclose that the pharmaceutically acceptable liquid 52 is coloured; accordingly, although Lee’s liquid passes through the intravenous access device, flushes the drug product from the intravenous access device and administers the drug product to the subject (Para 74), the liquid is not sufficient to provide a positive visual indication that this has occurred. Debbas, however, teaches coloring a pharmaceutically acceptable liquid (“sterile saline solution”, Col 3, Lines 59; this is the same liquid as Lee’s “pharmaceutically acceptable liquid”) (Col 3, Lines 58-61) for the purpose of allowing the liquid to be distinguished from others while providing no side effects when introduced into the body (Col 3, Lines 58-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pharmaceutically acceptable liquid to be colored, as taught by Debbas, for the purpose of allowing the liquid to be distinguished from the drug product while providing no side effects when introduced into the body (Col 3, Lines 58-61). Since the liquid 52 will be colored while the drug product 20 is not, one of ordinary skill would recognize that the colored liquid 52 would be sufficient to provide a positive visual indication that the liquid has passed through the intravenous access device and the drug product has been flushed from the IV access device and administered to the subject. 
Re claim 24, Lee as modified by Debbas in the rejection of claim 21 above discloses that the coloured liquid is green or blue (“methylene blue”, Col 3, Lines 58-61 of Debbas; the motivation for modifying Lee with Debbas to reach this limitation is the same as that applied for claim 21 above). 
Re claim 28, Lee as modified by Debbas in the rejection of claim 21 above discloses that the coloured liquid comprises a coloured compound (“methylene blue”, Col 3, Lines 58-61 of Debbas; the motivation for modifying Lee with Debbas to reach this limitation is the same as that applied for claim 21 above) but does not explicitly disclose that the concentration of the coloured compound in the liquid is in the range 0.001 mM to 5 mM.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee/Debbas to include the coloured liquid such that the concentration of the coloured compound in the liquid is in the range of 0.001 mM to 5 mM since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Re claim 38, Lee discloses a method of administering intravenously a drug product 20 (Fig 5) to a subject in need thereof (Para 18), the method comprising: administering the drug product to the subject via an intravenous access device (“intravenous catheter”, Para 18) (“the contents of the outer barrel 10 may be delivered to a patient”, Para 73) configured for repeated use with access to the subject's vasculature over a period of time (“the invention may be used as a traditional syringe to withdraw medicine from a bottle, either before or after the administration of a second flushing solution contained in the syringe”, Para 19); and following the administration of the drug product (“after injecting the medication”, Para 73) and to enable further use of the intravenous access device (“the invention may be used as a traditional syringe […] after the administration of a second flushing solution”, Para 19), passing a pharmaceutically acceptable liquid 52 (Fig 5) through the intravenous access device (“after injecting the medication, […] emptying the contents of the inner barrel/first piston 30 into the outer barrel 10 and then into the catheter”, Para 73), wherein an amount of the liquid remains in the intravenous access device (“the contents of the inner barrel/first piston 30 may be used to flush any remaining medication into the patient”, Para 74) and wherein the liquid passes through the intravenous access device to flush the drug product from the intravenous access device and administer the drug product to the subject (Para 74); wherein the pharmaceutically acceptable liquid does not comprise a drug product (Para 56 discloses that the liquid 52 is saline and does not indicate that the saline includes any drug product). Lee does not disclose that the pharmaceutically acceptable liquid 52 is coloured and comprises methylene blue and no other drug product other than methylene blue; accordingly, although Lee’s liquid passes through the intravenous access device, flushes the drug product from the intravenous access device and administers the drug product to the subject (Para 74), the liquid is not sufficient to provide a positive visual indication that this has occurred. Debbas, however, teaches coloring a pharmaceutically acceptable liquid (“sterile saline solution”, Col 3, Lines 59; this is the same liquid as Lee’s “pharmaceutically acceptable liquid”) with methylene blue (Col 3, Lines 58-61) for the purpose of allowing the liquid to be distinguished from others while providing no side effects when introduced into the body (Col 3, Lines 58-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pharmaceutically acceptable liquid to be colored with methylene blue, as taught by Debbas, for the purpose of allowing the liquid to be distinguished from the drug product while providing no side effects when introduced into the body (Col 3, Lines 58-61). Since the liquid 52 will be colored while the drug product 20 is not, one of ordinary skill would recognize that the colored liquid 52 would be sufficient to provide a positive visual indication that the liquid has passed through the intravenous access device and the drug product has been flushed from the IV access device and administered to the subject. 
Re claim 40, Lee as modified by Debbas in the rejection of claim 38 above discloses that the coloured liquid is blue (“methylene blue”, Col 3, Lines 58-61 of Debbas; the motivation for modifying Lee with Debbas to reach this limitation is the same as that applied for claim 21 above). 
Re claim 44, Lee as modified by Debbas in the rejection of claim 38 above discloses all the claimed features except explicitly disclosing that the concentration of the methylene blue in the coloured liquid is in the range 0.001 mM to 5 mM.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee/Debbas to include the coloured liquid such that the concentration of methylene blue in the liquid is in the range of 0.001 mM to 5 mM since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claims 22 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG PUB 2010/0292672)/Debbas (US Pat 5,183,463) in view of Wilson (PG PUB 2003/0007891).
Re claims 22 and 39, Lee as modified by Debbas in the rejections of claims 21 and 38, respectively, above disclose all the claimed features except that a colourless flush solution is passed through the intravenous access device prior to the pharmaceutically acceptable coloured liquid. Wilson, however, teaches providing a catheter (which is the same type of “intravenous access device” utilized by Lee) with a dye on its inner surface and passing a colourless flush solution through the catheter (Para 17) prior to inserting the catheter into the patient (Para 36) for the purpose of providing means for indicating that all air has been removed from the catheter prior to use with the patient so as to avoid a fatal air embolism being within the patient (Para 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee/Debbas to include the intravenous access device with a dye on its inner surface and to pass a colourless flush solution through the intravenous access device prior to insertion of the catheter into the patient, as taught by Wilson, for the purpose of providing means for indicating that all air has been removed from the catheter prior to use with the patient so as to avoid a fatal air embolism being within the patient (Para 36). Since this step is taken prior to any other fluid being delivered through the intravenous access device, one of ordinary skill in the art would recognize that this passage of colourless flush solution is prior to passage of the pharmaceutically acceptable coloured liquid 
Claims 25-27 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG PUB 2010/0292672)/Debbas (US Pat 5,183,463) in view of Jeppsson et al. (PG PUB 2010/0062981).
Re claims 25-27 and 41-43, Lee as modified by Debbas in the rejections of claims 21 and 38, respectively, above disclose all the claimed features but are silent as to what the administered drug product is; accordingly, Lee/Debbas does not disclose that the administered drug product is a muscle relaxant, an anaesthetic, an opioid or a vasoactive substance (as required by claims 25 and 41), wherein the administered drug product is a muscle relaxant (as required by claims 26 and 42), and wherein the muscle relaxant is selected from suxamethonium, atracurium, cis-atracurium, pancuronium, rocuronium and vecuronium (as required by claims 27 and 43). Jeppsson, however, teaches administering pancuronium (Para 101) to induce anesthesia in patients receiving off pump coronary artery bypass surgery (Para 98). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee/Debbas to include the drug product as pancuronium, as taught by Jeppsson, for the purpose of inducing anesthesia in patients receiving off pump coronary artery bypass surgery (Para 98).  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG PUB 2010/0292672)/Debbas (US Pat 5,183,463) in view of Pathak (PG PUB 2014/0271897).
Re claim 29, Lee as modified by Debbas in the rejection of claim 21 disclose all the claimed features except that the coloured liquid comprises a coloured compound selected from Indocyanine Green, Curcumin (E100); Riboflavin or Riboflavin-5'-phosphate (E101); Tartrazine (E102); Quinolone Yellow (E104); Sunset Yellow FCF (El10); Patent Blue V (E131); Indigo Carmine (E132); Brilliant Blue (E133); Chlorophylls and chlorophyllins (E140); Copper complexes of chlorophyll and chlorophyllins (E141); Green S (E142) and Fast Green FCF (E143).  Pathak, however, teaches using either methylene blue (as used in Debbas) or indocyanine green to color liquid (Para 239) and Pathak teaches that using indocyanine has the benefit of ensuring that the coloring agent is FDA approved and that the colouring will be immediately cleared by the body after delivery (Para 255). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee/Debbas to include the colored liquid as one that comprises indocyanine green, as taught by Pathak, for the purpose of ensuring that the coloring agent is FDA approved and will be immediately cleared by the body after delivery (Para 255).

Response to Arguments
Applicant’s arguments filed 4/4/2022 have been fully considered but are not persuasive. The entirety of Applicant arguments are directed to their position that the combined references of Lee and Debbas do not teach each claimed feature of claims 21, 24, 28, 38, 40 and 44. The Examiner respectfully disagrees.
Regarding Applicant’s argument that adding a colour to the flushing solution is unnecessary because Lee already provides a visual of flushing solution delivery by means of the locality of the inner barrel 30 relative to the outer barrel 10 (“Lee discloses a device that provides a visual indication a drug product has been flushed that does not need or rely on a coloured solution, but which relies on a flush chamber”, “Since the present invention solves a similar problem, but using a coloured fluid without a second chamber, that Debbas teach certain coloured pharmaceutically acceptable liquids, does not cure the fatal deficiencies of the primary reference as to the rejected claims”, “There is simply no reason to, as Lee provided a two chambered device that solved the problem of flushing a drug product; adding a colour is unnecessary”, Page 3; “Lee, having taught a solution to a similar problem as addressed by the presently claimed method, provides no motivation for the skilled person to use a coloured solution in order to indicate that an intravenous access device has been flushed”, “It follows that the skilled person would not have combined the teaching of Debbas with Lee, as the colouring of the flush solution would have been entirely superfluous. If there is already a visible indication provided by the configuration of the syringe, why would the skilled person add a coloured solution?”, Page 4), the Examiner respectfully disagrees. Although the locality of inner barrel 30 relative to the outer barrel 10 may provide an indication to the administrator of the syringe that the flushing solution 52 has been injected, this does not negate that benefit of providing a second indication via coloring of the flushing solution 52 as an additional indication as the coloring of the flushing solution allows others who may be observing the procedure but are not privy to the actions of the administrator to confirm that the flushing solution 52 has been delivered.  Additionally, it is common in the medical field to provide multiple means of confirmation that an action has taken place.
Regarding Applicant’s argument that “the skilled person would not have been motivated to introduce the coloured solutions of Debbas into the device of Lee, as there is no indication that there is a problem with inadvertent administration of a drug product away from the initial administering clinician, let alone that flushing an intravenous access device with a coloured solution […] would solve this problem” (Page 5), the Examiner respectfully notes that an indication in the primary reference of a problem is not required to establish a case of prima facie obviousness. Rather, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Debbas teaches the benefit of a coloured solution and, thus, teaches motivation to modify Lee. 
Regarding Applicant’s argument that “One of skill in the art would not have been motivated to change the teaching of Lee to arrive at the claimed invention” (Page 3), the Examiner respectfully notes that the teaching of Lee has not been “changed” by the modification of the flushing liquid 52 to be colored (as taught by Debbas); rather, as set forth above, the indication provided by a colored flushing liquid residing in the catheter is in addition to the indication provided by the locality of the inner barrel 30 relative to the outer barrel 10, providing a supplemental indication to both the administrator of the syringe as well as others who may be observing the procedure but not privy to the actions of the administrator.
Regarding Applicant’s argument that Lee does not allow for anything but an immediate indication to medical staff involved with the initial drug administration (“The present invention allows an immediate indication to medical staff working with a patient, irrespective of whether they were involved with the initial drug administration” and “This is not possible using the device of Lee, as the syringe would not still be present to provide the visual indication”, Page 3; “the solution proposed by Lee relates entirely to the clinician administering the drug”, Page 5), this argument is moot because the ability to provide an indication to medical staff, irrespective of whether they were involved with the initial drug administration, is not a feature recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). However, the Examiner notes that even if the ability to indicate to medical staff, irrespective of whether they were involved with the initial drug administration, were to be claimed, the combination of Lee as modified by Debbas would provide such an indication since the flushing liquid 52, which was modified by Debbas to be coloured, would remain within the catheter.
Similarly, Applicant’s argument that “Lee provides no teaching or suggestion that inadvertent administration of a drug product often occurs sometime after the patient has left theatre and when they are in a less intensively monitored environment such as in a general ward, as discussed in paragraph [0003] of the present application” is also moot because the avoidance of inadvertent administration is not a feature recited in the rejected claims. Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).
Applicant’s arguments that Wilson, Jeppsson and Pathak in combination with Lee and Debbas do not teach the features of claims 22, 25-27, 29, 39 and 41-43 are not persuasive as these rejections rise and fall with those of claims 21, 24, 28, 38, 40 and 44 (and, as the Examiner indicated above, the arguments directed to claims 21, 24, 28, 38, 40 and 44 are not persuasive). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783